UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4107


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DENETRIA MYLES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:12-cr-00239-GCM-DCK-24)


Submitted:   November 30, 2015              Decided:   January 6, 2016


Before KING, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven T. Meier, MEIER LAW, Charlotte, North Carolina, for
Appellant.     Jill Westmoreland Rose, Acting United States
Attorney, Anthony J. Enright, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Denetria        Myles    was   convicted         after   a   jury    trial     of

conspiracy      to   violate      the    Racketeer      Influenced    and    Corrupt

Organizations Act, in violation of 18 U.S.C. § 1962(d) (2012),

and bank fraud, in violation of 18 U.S.C. §§ 1344, 2 (2012).

She was sentenced to 51 months’ imprisonment.                     On appeal, Myles

challenges the district court’s denials of her motion in limine

as to late discovery and her motion to dismiss for lack of

subject-matter jurisdiction.             We affirm.

     Myles      first   contends        that    the    district   court     erred   in

denying   her    motion      in   limine       to   exclude   evidence    that,     she

asserts, the Government produced after the close of discovery.

“We review a district court’s decision regarding whether a party

has violated [Fed. R. Crim. P.] 16, as well as its decision to

order a particular sanction, for abuse of discretion.”                        United

States v. Gonzales-Flores, 701 F.3d 112, 117 (4th Cir. 2012).

When, as here, the district court’s decision is based on an

interpretation of its own order, “to sustain appellate review,

district courts need only adopt a reasonable construction of the

terms contained in their orders.”                     Wolfe v. Clarke, 718 F.3d
277, 284 (4th Cir. 2013) (internal quotation marks omitted); see

JTH Tax, Inc. v. H&R Block E. Tax Servs., 359 F.3d 699, 705 (4th

Cir. 2004).      Here, the scheduling order specified deadlines for

motions to compel discovery and responses to those motions but

                                           2
did not explicitly establish a deadline for the completion of

discovery.          Therefore, the court reasonably found that Myles’

position overstated and misread the order and properly denied

the motion in limine.

       Additionally, to the extent that Myles also contends the

Government committed a violation under Brady v. Maryland, 373
U.S. 83 (1963), we discern no error.                   When, as here, a defendant

fails to preserve an argument by “object[ing] on the same basis

below as [s]he contends is error on appeal,” this court reviews

for plain error.               United States v. Zayyad, 741 F.3d 452, 459

(4th Cir. 2014); see Henderson v. United States, 133 S. Ct.
1121,   1126-27       (2013)      (discussing       plain   error        standard).       We

conclude that Myles has failed to show plain error.

       Here,    the      challenged      evidence    revealed          Myles’   fraudulent

notarization        of    multiple       signatures,      and   the     jury    reasonably

concluded      that,      in    light    of   the   evidence      against       Myles,   she

intended       to     defraud         with    the   purpose       of     furthering      the

conspiracy.         Myles fails to demonstrate that this evidence was

unfairly prejudicial.             See United States v. Mohr, 318 F.3d 613,

619-20 (4th Cir. 2003) (setting forth standard for admission of

evidence under Fed. R. Evid. 403).                        Similarly, she fails to

establish a Brady violation because she has made no assertions

that    the    evidence         was    favorable     to    her,    material,       in    the

Government’s possession prior to trial, or not disclosed upon

                                               3
request.       See Watkins v. Rubenstein, 802 F.3d 637, 642 (4th Cir.

2015)     (discussing        elements         necessary         to     establish       Brady

violation).

      Finally, Myles challenges the district court’s denial of

her motion to dismiss for lack of subject-matter jurisdiction.

“This [c]ourt reviews de novo a district court’s decision on a

motion    to    dismiss     for   lack       of   subject       matter    jurisdiction.”

Durden v. United States, 736 F.3d 296, 300 (4th Cir. 2013).

Section    3231     of   Title    18    of    the      United    States      Code    confers

subject-matter           jurisdiction             in     all         federal        criminal

prosecutions.        18 U.S.C. § 3231 (2012).                     This unquestionably

includes the bank-fraud statute with which Myles was charged, 18

U.S.C. § 1344.

      An element of a § 1344 violation is that “the institution

was a federally insured or chartered bank.”                           United States v.

Adepoju, 756 F.3d 250, 255 (4th Cir. 2014).                              While a bank’s

federally insured status provides the jurisdictional nexus for

the statute, “any challenge claiming that the government failed

to   prove     at   trial    that      essential        element       does   not    thereby

undermine the court’s subject-matter jurisdiction, or its power

to hear the case.”          United States v. Ratigan, 351 F.3d 957, 964

(9th Cir. 2003); accord United States v. Carr, 271 F.3d 172, 178

(4th Cir. 2001) (holding that whether jurisdictional element of

criminal offense is “demonstrated in an individual circumstance

                                              4
does not affect a court’s constitutional or statutory power to

adjudicate     a     case”     (internal        quotation        marks     omitted)).

“[D]efects     in    the    government’s        evidence     regarding      a    bank’s

federally-insured status in a bank robbery case go to the merits

of the case.”       Ratigan, 351 F.3d at 963.

     Here,   even        assuming    the   Government      failed     to    prove   the

insurance element beyond a reasonable doubt, the district court

did not lack jurisdiction over the case.                    Additionally, as the

court aptly observed, Myles’ motion to dismiss improperly relied

on   28   U.S.C.     § 1331    (2012),      which     governs     federal-question

jurisdiction in civil, not criminal, cases.                      Moreover, to the

extent that Myles challenges the sufficiency of the evidence

supporting her bank-fraud conviction, we conclude such a claim

is   meritless.             Myles’     stipulation         admitted        the     facts

constituting       the    insurance    element       of   bank    fraud,     and    the

Government     presented       evidence         at   trial       establishing       the

insurance status of banks identified as lenders in the fraud

charge of which the jury convicted her.

     Accordingly, we conclude that the district court properly

denied the motions in limine and to dismiss, and we affirm the

district   court’s        judgment.        We   dispense     with   oral        argument

because the facts and legal contentions are adequately presented




                                           5
in the materials before this court and argument would not aid

the decisional process.

                                                     AFFIRMED




                              6